DETAILED ACTION
The following is a non-final office action upon examination of application number 15/783555. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/14/2021 has been entered. 

Response to Amendment
Claims 2, 14, and 20 have been canceled. 
Claims 1 and 15-17 have been amended. 
The rejection under 35 USC 103 is withdrawn in view of the claim amendments filed 12/17/2020.
Claims 1, 3-13, and 15-20 are pending in the application and have been examined on the merits discussed below. 

`Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-20 are directed to a system comprising computing device; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention.
(Step 2A) The claims recite an abstract idea instructing how to manage the fulfillment of customer shopping orders by couriers based on customer preferences, which is described by claim limitations reciting: a customer accessing and receiving data produced; receive from the customer customer preferences and store the customer preferences and associated value vectors, determine value vectors comprises vectorize each of the customer preferences, wherein a magnitude of a vector of each customer preference corresponds to a strength in the belief in a good of each product of a plurality of products and an angle of the vector of each customer preference corresponds to a magnitude of the strength of the belief and store the same as a plurality of partiality vectors; receive from the customer a signal indicating selection of the level of courier involvement and store selection of courier involvement as a generated courier value vector with the customer preferences, vectorize the courier value, wherein a magnitude of a vector of the courier value corresponds to a strength in the belief in a good of that comes from the courier and an angle of the vector of each courier value corresponds to a magnitude of the strength of the belief and store the same as a plurality of partiality vectors; and receive from the customer a shopping list and generate order instructions in response to accessing and processing the customer preferences and the level of courier involvement; receive from the customer preferences and determine value vectors associated with the customer preferences and store the customer preferences and associated value vectors; receive from the customer a signal indicating selection of the level of courier involvement and store selection of courier involvement as a generated courier value vector with the customer preferences; and receive from the customer a shopping list and store the shopping list; wherein the level of courier involvement comprises selecting couriers based on history or rating of the courier, wherein the history or rating comprises the customer's past history with the courier, a specialty of the courier, a name and contact information of the courier and customer rating of the courier; receive from the customer an acceptance indication of the products delivered from a courier service, wherein the courier service is selected based on a value vector associated with the courier service; process payment for a total amount due for the products and services related to obtaining and delivering the products; dividing the payment between parties that provided services related to obtaining and delivering the products; and encrypt the payment and the division of the payment. The identified recited limitations in the claims describing managing the fulfillment of customer shopping orders by couriers based on customer preferences (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, “Certain Methods of Organizing Human Activity” since they are related to business relations and managing relationships between people. Dependent claims 3-4, 6-13, 17, and 19 recite limitations that further narrow the abstract idea; therefore, these claims are also found to be directed to an abstract idea.
This judicial exception is not integrated into a practical application because additional elements such as the customer computing device; server located at the service provider, the server coupled to the customer computing device; server programmed to operate a courier management system; customer management system; vendor payment sharing system; and customer interface do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular automatically… performing various different steps amount to automation of manual processes and do not provide an improvement. Additional elements reciting automatically generate and transmit to the customer computing device for display a scalable shopping preference interface associated with the customer preferences, wherein the scalable shopping preference interface comprises a sliding scale indicating a level of courier involvement; receive from the customer computing device a signal from the scalable shopping preference interface…; encrypt the payment … with a block chain; automatically generate and transmit to the computing device for display a recommended level of courier involvement in response to processing the stored customer preferences and stored shopping lists with associated levels of courier involvement; the shopping list is created in response to right clicking on a product from a web page; right clicking on the product from the webpage comprises right clicking on the product from an external webpage; and right clicking on the product from the webpage comprises right clicking on the product from a recipe webpage, do not provide an improvement to the computer or technology and only generally link the abstract idea to a technological environment. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the customer computing device; server located at the service provider, the server coupled to the customer computing device; server programmed to operate a courier management system; customer management system; vendor payment sharing system; and customer interface amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 101, Applicant argues that the claims are similar to Example 37 and are integrated into a practical application.
Examiner respectfully disagrees. The additional elements in example 37 recite the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use; this combination recites a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. In contrast, the display of a scalable shopping preference interface in the present claims does not provide a similar improvement. Instead, the scalable shopping interface only links the abstract idea to a technological environment and does not provide any improvement.
An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or vectorising customer preferences and selecting couriers based on history rating of the courier describe the abstract idea (i.e., managing the fulfillment of customer shopping orders by couriers based on customer preferences) and describe and improvement in the abstract idea. Further the automation of these abstract steps does not provide an improvement. In Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017), the court found that automation of manual processes was not sufficient to show an improvement.
An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Similarly, in the present claims the computer is merely a tool to apply the abstract idea. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Examiner, Art Unit 3683